Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6570362 to Estes et al. (Estes).
Regarding Claim 1, Estes teaches an integrated circuit integrated circuit (IC) assembly, comprising: 
an IC package 104 coupled to a substrate; 
a subassembly comprising: 
a thermal interface layer 108 comprising a phase change material (PCM) over the IC package; and 
at least one thermoelectric cooling (TEC) apparatus 118/120 thermally coupled to the thermal interface layer.

Regarding Claim 13, Estes teaches IC assembly of claim 1, wherein the thermal interface layer comprises any one of nonadecane, decanoic acid, eicosane, dodecanoic acid, docosane, stearic acid , tetradecanoic acid, octadecanol, hexadecanoic acid, paraffins (Col. 3 line 67), bismuth, lead, tin, cadmium, antimony, indium, thallium, tellurium, selenium, or gallium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Estes as applied to Claim 1 and further in view of U.S. Pat. Pub. No. 20040042178 to Gektin et al. (Gektin).
Regarding Claims 2 and 3, Estes teaches IC assembly of claim 1, wherein the thermal interface layer has a first surface over an opposing second surface, wherein the second surface of the thermal interface layer is over the IC package and is thermally coupled thereto, but does not explicitly teach that a structure that has a high thermal conductivity is over the first surface of the thermal interface layer and thermally coupled thereto, wherein the thermally conductive structure is a heat sink or an integrated heat spreader.
However, in analogous art, Gektin teaches a heat sink 34 on an opposite side of a phase change material 126 from an IC 22.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Geskin in order to improve thermal performance, as taught by Geskin [0006].


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Estes as applied to Claim 1 and further in view of U.S. Pat. Pub. No. 20100123115 to Farnworth.
Regarding Claim 4, Estes teaches IC assembly of claim 1, IC assembly of claim 1, but does not explicitly teach that the IC package is a first IC package stacked over a second IC package and is electrically coupled thereto, and wherein the thermal interface layer is between the first IC package and the second IC package, and is thermally coupled to the first IC package and the second IC package.
However, in analogous art, Farnworth teaches in Fig. 1C at least a PCM 18 between two devices 12 and 14.  It would have been obvious to the person of ordinary skill at the time of filing to modify Estes with Farnworth in order to increase integration while maintaining the same footprint. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Estes
Regarding Claim 6, Estes teaches the IC assembly of claim 1, but does not explicitly teach that the subassembly comprises at least a first TEC apparatus that has a first sidewall that abuts a first edge of the thermal interface layer, and a second TEC apparatus that has a second sidewall that abuts a second edge of the thermal interface layer.
However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B)).  In this case, nothing on the record indicates that duplicating the TEC apparatus does anything other than increase integration.

Regarding Claim 14, Estes teaches the IC assembly of claim 1, but does not explicitly teach that a thermoelectric material of the TEC apparatus comprises any one of bismuth, antimony, lead, phosphorous, arsenic, silicon, germanium, strontium, titanium, oxygen, cobalt, niobium, hafnium, zirconium, selenium, tellurium, iron, nickel, gold, copper, indium, tin, gold, vanadium, manganese, zinc or rare earth elements.
However, Estes teaches throughout that they are semiconductor materials, the most well known of which are silicon and germanium. It would have been obvious to the person of ordinary skill at the time of filing to modify Estes to use either silicon or germanium as a TEC material since Estes is silent, motivating those of ordinary skill to seek out such teachings.

7. (Currently Amended) The IC assembly of claim 6, wherein: 
the first TEC apparatus has a third sidewall opposite the first sidewall that abuts a first thermally conductive structure, and
the second TEC apparatus has a fourth sidewall opposite the second sidewall that abuts a second thermally conductive structure

8. (Original) The IC assembly of claim 7, wherein the first and second thermally conductive structures are a first sidewall and a second sidewall, respectively, of an integrated heat spreader.

9. (Currently Amended) The IC assembly of claim 7, wherein the first and second thermally conductive structures are a first plate and a second plate of an electromagnetic interference shield structure, wherein the first plate and the second plate are adjacent to the subassembly sub assembly.

10. (Original) The IC assembly of claim 1, wherein the thermal interface layer has four orthogonal edges, and the subassembly comprises a first TEC apparatus that has a first sidewall that abuts a first edge of the thermal interface layer, a second TEC apparatus that has a second sidewall that abuts a second edge of the thermal interface layer, a third TEC apparatus that has a third sidewall that abuts a third edge of the thermal interface layer, and a fourth TEC apparatus that has a fourth sidewall that abuts a fourth edge of the thermal interface layer.

11. (Currently Amended) The IC assembly of claim 1, wherein the at least one TEC apparatus comprises a first surface over an opposing second surface, wherein the first surface comprises a first thermoelectric junction and the second surface comprises a second thermoelectric junction, and wherein the second thermoelectric junction is adjacent to the thermal interface layer, and the first thermoelectric junction is adjacent to an integrated heat spreader or a heat sink.

12. (Currently Amended) The IC assembly of claim 11, wherein: the first thermoelectric junction comprises a first conductive layer that extends over the first surface between a first region comprising a n-type thermoelectric material and an adjacent second region comprising a p-type thermoelectric material, wherein the first region is electrically coupled to the second region; the second thermoelectric junction comprises: a second conductive layer that extends over the second surface between the first region and an adjacent third region comprising the p-type thermoelectric material, wherein: a third conductive layer extends over the second surface between the second region and an adjacent fourth region comprising the n-type thermoelectric material; and the first region is electrically coupled to the third region, and the second region is electrically coupled to the fourth region.



15. (Original) The IC assembly of claim 1, wherein the at least one TEC apparatus comprises a first plurality of strips that comprise a n-type thermoelectric material, wherein the first plurality of strips alternate with a second plurality of strips that comprise a p-type thermoelectric material, and wherein the first plurality of strips and second plurality of strips extend from the first sidewall to the second sidewall.

16. (Currently Amended) The IC assembly of claim 1, wherein the multiple regions of the TEC apparatus comprise a first array of islands that comprise a n-type thermoelectric material, wherein the first array of islands extend in a first direction and the a second direction, and interpenetrates a second array of islands such that islands of the first array alternate with islands of the second array, wherein the second array of islands extends in the first direction and the second direction, and wherein the second array of islands comprise a p-type thermoelectric material.

17. (Original) The IC assembly of claim 1, wherein the subassembly further comprises at least one temperature sensor.

18. (Currently Amended) A system, comprising: 
an integrated circuit integrated circuit (IC) assembly, comprising: 
an IC package coupled to a substrate; 
a subassembly sub assembly comprising: 
a thermal interface layer comprising a phase change material (PCM) over the IC package; and 
at least one thermoelectric cooling (TEC) apparatus thermally coupled to the thermal interface layer, wherein the at least one TEC apparatus is coupled to a controller having at least one temperature sensor that is thermally coupled to the thermal interface layer; 
a temperature-controller electrically coupled to the at least one TEC apparatus, wherein the at least one temperature sensor is electrically coupled to the temperature controller; and a power source coupled to the one or more dies.

19. (Currently Amended) The system of claim 18, wherein the IC package or the IC die comprises a microprocessor and a memory.

20. (Original) The system of claim 18, wherein a wireless interface is coupled to the IC package.

5. (Currently Amended) The IC assembly of claim 1, wherein the subassembly comprises the at least one TEC apparatus on a carrier substrate, wherein the carrier substrate comprises a printed circuit board that has comprising an aperture that surrounds the thermal interface layer, and wherein the at least one TEC apparatus comprises a sidewall that abuts the thermal interface layer.

Allowable Subject Matter
Claims 5, 7-12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not show these particular embodiments claimed.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not show a combined thermoelectric/ phase change device in application as required by Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVREN SEVEN/Primary Examiner, Art Unit 2812